DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 12-16 and 18 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Leigh-Monstevens US5002166.
Claim 1. A vehicle comprising: a powerplant (18); a manual transmission (32) including a shifter (33, 118) having a sensor (“switch 116 senses the relative, lost motion movement between knob 118 and lever 33”) configured to sense grasping of the shifter (grasping “sensed by switch 116 which closes… to indicate that the operator is initiating a gear shifting action” which necessarily requires some grasping of the shifter); an electric clutch (22, 136, 138, 38) selectively coupling the powerplant and the transmission; and a controller (36) programmed to, responsive to receiving a 1.  
Claim 2. The vehicle of claim 1, wherein the clutch is commanded to reduce clutch capacity to zero (i.e., when fully disengaged).  
Claim 12. The vehicle of claim 1, wherein the powerplant is an engine (see written description of “engine 18”).  
Claim 13. A vehicle comprising: a powerplant (18); a manual transmission (32) including a shifter (33, 118) having a switch (116); an electric clutch (22, 136, 138, 38) selectively coupling the engine and the transmission; and a controller (36) programmed to, responsive to (i) the switch being activated and (ii) the shifter being in gear, open the clutch to decouple the powerplant from the transmission (see written description of disengagement of clutch for gear shifting).  
Claim 14. The vehicle of claim 13, wherein the controller is further programmed to, responsive to (i) the shifter being in gear, (ii) the clutch being open, and (iii) the switch being released, close the clutch to couple the powerplant to the transmission (see written description of engagement of clutch after gear shift).  
Claim 15. The vehicle of claim 13, wherein the shifter includes a knob (118) and the switch includes an actuatable member extending (along its length, width, height, etc.) out of the knob (see written description of the switch being “on” the knob and thus out of the knob).  

Claim 18. The vehicle of claim 13, wherein the controller is further programmed to resume automatic operation of the clutch responsive to the switch being released (see written description).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 6, 9-11, 19 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Leigh-Monstevens US5002166.
2
Claim 9. The vehicle of claim 6, wherein the sensor includes an associated actuatable member extending out of the knob.  
Claim 10. The vehicle of claim 9, wherein the actuatable member is a button.  
Claim 11. The vehicle of claim 1, wherein electric clutch (to include “clutch” 22 between the engine 18 and manual transmission 32) includes a clutch disc (the examiner takes Official notice that a clutch between an engine and manual transmission was extremely well known to desirably, routinely and obviously include a disc of friction material to selectively transmit torque between the engine and manual transmission) and a hydraulic system having a master cylinder (136 to include 186) that is electrically controlled by an actuator (138 to include 144 and 146) and a slave cylinder (38) that engages and disengages the clutch disc with the engine 
Claim 19. A vehicle comprising: a powerplant (18); a manual transmission (32) including a shifter (33, 118) having a sensor (“switch 116 senses the relative, lost motion movement between knob 118 and lever 33”) configured to sense grasping of the shifter (grasping “sensed by switch 116 which closes… to indicate that the operator is initiating a gear shifting action” which necessarily requires some grasping of the shifter); a clutch (clutch 22) including a clutch disc (the examiner takes Official notice that a clutch between an engine and manual transmission was extremely well known to desirably, routinely and obviously include a disc of friction material to selectively transmit torque between the engine and manual transmission) selectively coupling the powerplant and the transmission and an electric actuator (136) controllable to increase and decrease capacity of the clutch (engaging and disengaging the clutch) and a controller (36) programmed to, responsive to receiving a signal from the sensor indicating grasping of the shifter, command the electric actuator to reduce clutch capacity (disengage to allow a shift).  
Claim 20. The vehicle of claim 19, wherein the controller is further programmed, responsive to a signal from the sensor indicating release of the shifter, command the electric actuator to increase clutch capacity (engage the clutch after the gear shift is complete). 

Claims 7, 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Leigh-Monstevens US5002166, Krosschell US2013/0096793 and Choi US5667044.
Leigh-Monstevens does not expressly disclose that the clutch actuating shift knob switch in the gearshift knob is a potentiometer.  However, Leigh-Monstevens does specify that a potentiometer was known and used elsewhere at the throttle.  Krosschell teaches that potentiometers were known to be desirable since they are capable of giving more desired shift information than a simple on/off condition (see fig.25 and written description thereof, e.g., drive mode, shift intensity, etc.)  Choi also teaches that it was known to be desirable for the shift knob switch to be a potentiometer 54 so that “the clutch is controlled according to the operation of the push button 58 by a driver”.  Accordingly, choosing a potentiometer type switch for the shift knob was known to be routine (multiple references) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to ensure that the Leigh-Monstevens disclosed clutch actuating switch in the gearshift knob was a potentiometer type switch (as taught by Krosschell and/or Choi) for the purpose of receiving more information than a mere binary on/of condition (e.g., desired shift intensity, drive mode, etc.)  Note that from at least the depiction/description of Choi (e.g., fig.4 and description thereof) the resulting modification potentiometer gives a different value depending on the depth of depression/deformation of the spring3 biased button and thus gives a measure of the .  

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
As detailed in the obvious modification of claims 7, 8 and 17 above, the modification results in a knob grip potentiometer configured to measure deformation of the outer shell (e.g., knob/button shell that is grasped/depressed/deformed) and thus a measure of the squeeze pressure used to depress/deform the button against the button spring a given distance (spring pressure increasing with deformation/depression of the spring).  While the art of record teaches using potentiometer information to actuate the clutch, adjust shift feel, switch auto/manual mode and similar; no suggestion is given toward the claim 3 limitation “wherein the reduction of clutch capacity is based on the measured squeeze pressure”.

Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “clutch capacity” is taken to mean the capacity of torque a clutch can transfer before slippage such that clutch capacity lowers to zero when fully disengaged, increases as the clutch partially engages and is at a maximum when fully engaged.
        2 MPEP 2144.04(I) details that aesthetic design changes have been established by case law to be obvious where there is no unexpected result (criticality) citing In re Seid,  161 F.2d 229, 73 USPQ 431 (CCPA 1947).  MPEP 2144.04(VI)(C) details that rearrangement of parts has been established by case law to be obvious where there is no unexpected result (criticality) citing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 Fx2d 553, 188 USPQ 7 (CCPA 1975).
        
        3 The examiner takes Official notice that shifter knob buttons/switches were extremely well known to be spring biased in order to return the button/switch to the undepressed/deformed position.